NO. 07-05-0282-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL C

                                 MARCH 9, 2006
                         ______________________________

                              JARED DANIEL LITTRELL,

                                                            Appellant

                                           v.

                               THE STATE OF TEXAS,

                                                     Appellee
                       _________________________________

             FROM THE 181st DISTRICT COURT OF POTTER COUNTY;

                 NO. 50,983-B; HON. JOHN B. BOARD, PRESIDING
                       _______________________________

                           ABATEMENT AND REMAND
                      __________________________________

Before QUINN, C.J., and REAVIS and HANCOCK, JJ.

      Jared Daniel Littrell (appellant) appeals his convictions for murder, aggravated

robbery and unlawful possession of a firearm by a felon. The clerk’s record was filed on

November 14, 2005, the supplemental clerk’s record was filed on December 5, 2005, and

the reporter’s record was filed on December 12, 2005. Thus, appellant’s brief was due to

be filed no later than January 11, 2006. On January 11, 2006, counsel filed a motion for

extension of time to file appellant’s brief, which was granted to February 10, 2006. On
February 13, 2006, counsel for appellant filed a second extension request, which was

granted to March 6, 2006, with the admonition that no further extensions would be granted

and failure to comply with the deadline would result in the appeal being abated and the

cause remanded to the trial court. No brief was filed by that date. Instead, on March 7,

2006, counsel for appellant filed a third motion for extension of time to file the brief,

requesting an additional 30 days.

       Consequently, we abate the appeal and remand the cause to the 181st District Court

of Potter County (trial court) for further proceedings. Upon remand, the trial court shall

immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to

determine the following:

       1.     whether appellant desires to prosecute the appeal; and,

       2.     whether appellant has been denied the effective assistance of counsel
              due to appellate counsel’s failure to timely file appellate brief. See
              Evitts v. Lucey, 469 U.S. 387, 394, 105 S.Ct. 830, 834-35, 83 L.Ed.2d
              821, 828 (1985) (holding that an indigent defendant is entitled to the
              effective assistance of counsel on the first appeal as of right and that
              counsel must be available to assist in preparing and submitting an
              appellate brief).

       We further direct the trial court to issue findings of fact and conclusions of law

addressing the foregoing subjects. Should the trial court find that appellant desires to

pursue the appeal, is indigent, and has been denied effective assistance of counsel, we

further direct it to appoint new counsel to assist in the prosecution of the appeal. The

name, address, phone number, telefax number, and state bar number of the new counsel,

if any, who will represent appellant on appeal must also be included in the court’s findings

of fact and conclusions of law.     Furthermore, the trial court shall also cause to be

developed 1) a supplemental clerk’s record containing the findings of fact and conclusions

                                             2
of law and 2) a reporter’s record transcribing the evidence and argument presented at the

aforementioned hearing. Additionally, the trial court shall cause the supplemental clerk’s

record to be filed with the clerk of this court on or before April 10, 2006. Should additional

time be needed to perform these tasks, the trial court may request same on or before April

10, 2006.

       It is so ordered.

                                                  Per Curiam



Do not publish.




                                              3